LIPEZ, Judge:
Defendant Red-White Mills, Inc. filed this appeal from an order dismissing preliminary objections to personal jurisdiction. While an order dismissing preliminary objections is clearly interlocutory, this appeal could properly be taken if the Act of March 5, 1925, P.L. 23, § 1, 12 P.S. § 672, were applicable. City of Philadelphia v. Franklin Smelting and Refining Company, 303 Pa.Super.Ct. 393, 394-95, 449 A.2d 745, 745-46 (1982), petition for allowance of appeal denied. However, insofar as it dealt with questions of personal jurisdiction, the 1925 Act was repealed and supplanted when new Rule of Appellate Procedure 311(b) became effective on April 22, 1979. 8 Pa.Bull. 3636, 3637 (1978); see DiSanto v. Dauphin Consolidated Water Supply Company, 291 Pa.Super.Ct. 440, 442-43 n. 1, 436 A.2d 197, 198 n. 1 (1981). This appeal was taken long after the effective date of Rule 311(b), and none of the requirements *32of Rule 311(b) has been satisfied.1 The interlocutory order is therefore nonappealable, and the appeal must be quashed. 42 Pa.C.S. § 704(b)(2); City of Philadelphia v. Franklin Smelting and Refining Company, supra.
Appeal quashed.

. Pennsylvania Rule of Appellate Procedure 311 provides in pertinent part:
(b) Order sustaining venue or personal or in rem jurisdiction. An appeal may be taken as of right from an order in a civil action or proceeding sustaining the venue of the matter of jurisdiction over the person or over real or personal property if:
(1) the plaintiff, petitioner or other party benefiting from the order files of record within ten days after the entry of the order an election that the order shall be deemed final; or
(2) the court states in the order that a substantial issue of jurisdiction is presented.
Pa.R.A.P. 311.